Citation Nr: 0803761	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  06-09 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for loss of vision in the left eye, 
status-post injury.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The veteran had active service from August 1950 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the RO 
which denied an increase in the 10 percent evaluation 
currently assigned for loss of vision in the left eye.  In 
August 2007, a hearing was held at the RO before the 
undersigned acting member of the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.  


REMAND

Upon review of the evidentiary record, the Board finds that 
additional development must be accomplished prior to further 
consideration of the veteran's appeal.  

At the personal hearing in August 2007, the veteran testified 
that vision in his left eye had significantly worsened, 
particularly since his last VA eye examination in February 
2005.  He testified that he was last seen by VA in July 2007, 
and was told that he had an infection behind his eyeball and 
that he would be referred to an eye specialist for additional 
evaluation.  He reported that all of his eye treatment was at 
VAMC Biloxi and thought that his appointment with the 
specialist was in October 2007.  The record was held open for 
ninety days in order to obtain the treatment records 
subsequent to the October 2007 appointment.

The evidentiary record as currently constituted does not 
include any medical reports for treatment of the veteran's 
service-connected left eye disability since May 2007.  
Conspicuously absent is the July 2007 treatment report and 
subsequent evaluation by a specialist.  Because all of the 
veteran's treatment has been at VAMC Biloxi, it is incumbent 
upon VA to obtain these records and associate them with the 
claims file.  Additionally, given the veteran's testimony of 
chronic eye infections and decreased vision since his last VA 
examination nearly three years ago, the Board finds that the 
appeal should be remanded to obtain all VA treatment records 
and a more current eye examination.  

Comprehensive findings conforming to the rating criteria are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  

Additionally, the Board notes that evidence of record 
indicates that the veteran has additional eye pathology, 
including early cataracts; left greater than right, and brow 
ptosis (entropion), left greater than right.  The veteran 
also claims that he has chronic eye infections.  As the 
veteran's loss of vision in the left eye was due to trauma, 
the question arises as to whether any additional left eye 
pathology may be due to or a residual of the in-service 
trauma.  Since the Board is precluded from making its own 
unsubstantiated medical conclusions, the VA examiner should 
review the record and offer an opinion as to the nature and 
etiology of any identified disability of the left.  See Jones 
v. Principi, 16 Vet. App. 219, 225 (2002), citing Smith v. 
Brown, 8 Vet. App. 546, 553 (1996) (en banc); Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED for the 
following action:  

1.  Contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for his left 
eye disability since May 2005.  Obtain 
all such treatment records and associate 
them with the claims folder.  Of 
particular interest are all treatment 
records from VAMC Biloxi since May 2005.  
If any records identified by the veteran 
cannot be obtained, a notation to that 
effect should be inserted in the file, 
and he and his representative should be 
so notified.  

2.  After receipt of all current 
treatment records, the veteran should be 
afforded a VA ophthalmologic examination 
to determine the extent and current 
severity of his service-connected left 
eye disability.  The claims folder and a 
copy of this remand must be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished, including 
Goldmann, visual field, and central 
visual acuity tests.  The examiner render 
all appropriate diagnoses and, for each 
disability diagnosed, he/she should 
indicate whether it is at least as likely 
as not due to or a residual of the in-
service eye trauma.  The clinical 
findings and reasons upon which any 
opinion is based should be typed or 
otherwise recorded in a legible manner 
for review purposes.  It would be helpful 
if the examiner to provide a narrative 
explanation of all clinical and 
diagnostic findings in layman's terms, 
with spelled out acronyms for the benefit 
of the adjudicator, who is not trained in 
the field of ophthalmology.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, 
determine if all medical findings 
necessary to rate the veteran's left eye 
disability have been provided by the 
examiner.  If not, the report must be 
returned for corrective action.  

5.  After the requested development has 
been completed, readjudicate the merits 
of the claim based on all the evidence of 
record and all governing legal authority, 
including any additional information 
obtained as a result of this remand.  
Rate the left eye disability on all 
pathology identified as due to in-service 
trauma.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and 
given the opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  


____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

